Citation Nr: 1645921	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  08-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left hip disability, to include service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1974 to March 1977.  Among other awards, the Veteran received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case has since been transferred to the RO in Montgomery, Alabama.

The case was initially brought before the Board in November 2011, at which time the Board remanded, in pertinent part, the issue on appeal for further development.  Failure to comply with remand directives was repeatedly found and the Board remanded the appeal in January 2014 and January 2015.  The matter was subsequently returned to the Board.  In a December 2015 decision, the Board denied service connection for a left hip disability, to include as secondary to service-connected right knee disability.  The Veteran appealed the December 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2016 Order of the Court granting a Joint Motion for Remand (JMR), the parties agreed to vacate the December 2015 decision and remand the matter for compliance with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As previously discussed above, the Board, in a December 2015 decision, denied the Veteran's claim for service connection for a left hip disability, to include service-connected right knee disability.  In its decision, the Board relied, for the most part, on the findings and opinions in a March 2014 VA examination report and February 2015 VA addendum opinion.  However, the September 2016 JMR found that those findings and opinions of the February 2015 VA addendum opinion were inadequate, because it did not connect its ultimate conclusion with the Veteran's full medical history.  

Regarding the February 2015 VA examiner's opinion, the examiner opined that the Veteran's left hip disability was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  That conclusion was based on the finding that "[a] slight limp of the right knee would not contribute to, aggravate or cause such well defined pathology of the left hip."  The JMR noted that the examiner's opinion relied on evidence from 2002 that the Veteran had only a slight limp.  However, the JMR cited more recent evidence, which disputed that finding, including the March 2014 VA examination report noting that the Veteran constantly used a cane for his right knee and left hip; a January 2014 VA treatment record documenting that the Veteran had a weak gait; and June 2012 VA physical therapy notes describing that the Veteran had an impaired gait and balance and was seen for gait transfers and training with a straight cane.  As result, the JMR determined that the February 2015 examiner's opinion, which was based on the Veteran's gait not being altered, had not taken into consideration the Veteran's medical history.  Therefore, a remand was warranted for the Board to obtain an adequate medical opinion.  

When VA undertakes to provide a VA examination or medical opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the above, the Board finds that a remand is required for a new VA medical opinion predicated on a full understanding of the Veteran's medical history and a fully articulated rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records that are not currently associated with the claims file, including Birmingham VA Medical Center treatment records from April 2015 to the present.  

2.  After the above is completed, to the extent possible, obtain an addendum VA opinion from the February 2015 VA examiner, or another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his left hip disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current left hip disability was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected right knee disability, or any other service-connected disability?

In providing the above opinion, the examiner should consider the Veteran's complete and relevant medical history, including the following:

VA treatment records in 2012, 2013 and 2014 documenting the Veteran's weak gait; June 2012 VA treatment records noting the Veteran's impaired gait and balance and being seen for gait transfers and training with a straight cane; and the March 2014 VA examination report reflecting the Veteran's use of a cane for his right knee and left hip.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

